Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Nicholas Company, Inc. 700 North Water Street Milwaukee, WI 53202 May 4, 2007 VIA EDGAR United States Securities and Exchange Commission Division of Investment Management 450 5 th Street, N.W. Washington, D.C. 20549 RE: Nicholas High Income Fund, Inc. (the "Fund") Registration Nos.: 002-10806/811-00216 Ladies and Gentlemen: Pursuant to Rule 497(c) under the Securities Act of 1933, Nicholas High Income Fund, Inc. hereby submits the definitive form of Prospectus and Statement of Additional Information for the Fund's Class I and Class N dated April 30, 2007, filed as Post-Effective Amendment No. 99 to the Funds Registration Statement on April 30, 2007. If you have any questions regarding this filing, please call the undersigned at (414) 272-4650 or Marcia Y. Lucas of Michael Best & Friedrich LLP at (414) 270-2739. Sincerely, /s/ Jeffrey T. May Jeffrey T. May Senior Vice President and Treasurer PROSPECTUS April 30, 2007 CLASS I SHARES NICHOLAS HIGH INCOME, INC. Consistency in a World of Change As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved of the Fund's shares or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. 700 North Water Street Milwaukee, Wisconsin 53202 www.nicholasfunds.com Class I Nicholas High Income Fund, Inc. is a diversified mutual fund. The Fund's primary investment objective is to seek high current income, by investing primarily in high yield bonds. Capital appreciation is a secondary objective that is sought only when consistent with the Fund's primary investment objective. This Prospectus gives vital information about no-load Class I shares of the Fund. For your benefit and protection, please read it before you invest, and keep it on hand for future reference. The Fund offers one class of shares in this Prospectus, Class I. The Fund also offers an additional class of shares, Class N, which is available through a separate prospectus. Each share class has its own expense structure and minimum investment requirement. Investment Adviser NICHOLAS COMPANY, INC. Minimum Initial Investment - $100,000 TABLE OF CONTENTS Page OVERVIEW 1 INVESTMENT OBJECTIVES, PRINCIPAL INVESTMENT STRATEGIES AND RISKS 5 FINANCIAL HIGHLIGHTS 10 THE FUND'S INVESTMENT ADVISER 11 PRICING OF FUND SHARES 12 PURCHASE OF FUND SHARES 13 REDEMPTION AND EXCHANGE OF FUND SHARES 15 USE OF A PROCESSING INTERMEDIARY TO PURCHASE AND REDEEM FUND SHARES 17 FREQUENT PURCHASES AND REDEMPTIONS OF FUND SHARES 18 TRANSFER OF FUND SHARES 19 DISTRIBUTION OF FUND SHARES 19 DIVIDENDS, DISTRIBUTIONS AND FEDERAL TAX STATUS 19 DIVIDEND AND DISTRIBUTION REINVESTMENT PLAN 20 SYSTEMATIC WITHDRAWAL PLAN 21 TAX DEFERRED ACCOUNTS 21 DISCLOSURE OF PORTFOLIO HOLDINGS 21 APPENDIX A - DESCRIPTION OF BOND RATINGS 22 FOR MORE INFORMATION ABOUT THE FUND Back Cover You should rely only on the information contained in this document, or incorporated by reference. The Fund has not authorized anyone to provide you with information that is different. Class I This Prospectus is not an offer to sell, or a solicitation of an offer to buy shares of the Fund to any person in any state or jurisdiction where it is unlawful to make such an offer. Changes in the affairs of the Fund have possibly occurred between the date of the Prospectus and the time you receive it. Class I OVERVIEW Investment Objectives The Fund seeks high current income by investing primarily in high yield corporate bonds (also known as "non-investment grade bonds" or "junk bonds"). Capital appreciation is a secondary objective that is sought only when consistent with the Fund's primary investment objective. The Fund's Board of Directors may change this investment objective without shareholder approval, and in such event, the Fund will provide you with advance notice of any change in the investment objective. Principal Investment Strategies To pursue the Fund's investment objective, it primarily invests in a diversified portfolio of fixed income securities, including high yield corporate bonds, debentures and preferred stocks, securities convertible into common stocks, and common stocks. The Fund does not have a pre-set asset allocation strategy which would require that the Fund maintain a specific percentage of its assets in income-related securities (i.e., bonds) and equity-related securities (i.e., stocks). The Fund's fixed income investments may include rated and unrated securities. The Fund may invest in securities of any credit quality. The Fund is not subject to any limitations as to the percentage of its assets which must be invested in securities within the rating categories. However; the Fund generally invests a significant portion of its assets in non-investment grade debt securities (securities with lower credit qualities). The Fund invests in both short-term and long-term debt, and is not limited as to the maturities of the corporate debt securities in which it invests. In selecting investments, the Adviser performs its own in-depth credit analysis on the credit quality of issuers. In this evaluation, the Adviser will consider, among other things, the issuer's financial resources, its sensitivity to economic conditions and trends, its operating history, the quality of the issuer's management and regulatory matters. The Adviser also evaluates the long-term outlook for interest rate movement in selecting investments. By doing so, the Adviser attempts to mitigate potential interest rate and credit risk volatility by selecting investments which it believes offer reasonable prospects for preservation of capital values. For further information on the Fund's principal investment strategies and how the Fund invests, see "Investment Objectives, Principal Investment Strategies and Risks." Principal Risks of Investing As with any mutual fund, the Fund cannot guarantee that it will achieve its goals or that its performance will be positive over any period of time. The Fund's investments change in value. Consequently, the value of your Fund shares may change. If the value of the Fund shares or the values of the Fund's investments go down, you may lose money. The principal risks of investing in the Fund are: Credit Risk - Credit risk refers to an issuer's ability to make timely payments of interest or principal. Because the Fund primarily invests in non-investment grade debt securities (securities with lower credit qualities), the Fund is subject to a higher level of credit risk than a fund that only invests in investment grade securities. Recognized rating agencies consider the credit quality of non-investment grade securities to be speculative with respect to the issuer's continuing ability to pay interest or principal. Lower grade securities may have less liquidity, a higher incidence of default and the Fund may incur higher expenditures to protect the Fund's interest in such securities than investments in higher grade securities. Issuers of lower grade securities generally are more sensitive to negative corporate developments, such as a decline in issuer profits, or adverse economic conditions, such as a recession, than issuers of higher grade securities. -1- Class I Interest Rate Risk - Interest rate risk refers to the risk that the prices of the Fund's investments, particularly the debt securities in which the Fund primarily invests, are likely to fall if interest rates rise. This is because the prices of debt securities typically move in the opposite direction of interest rates. Debt securities with longer maturities generally are affected to a greater degree than debt securities with shorter maturities. Because the Fund does not have a policy limiting the maturity of its investments, and the Fund may invest in debt securities with longer maturities, the Fund may be subject to greater interest rate risk than a fund that invests primarily in short-term debt securities. High Yield Bond Market Risk - The entire high yield bond market can experience sudden and sharp price swings due to a variety of factors, including changes in economic forecasts, stock market activity, large sustained sales by major investors, a high-profile default or just a change in the market's volatility. Call Risk - If interest rates fall, it is possible that issuers of bonds with high interest rates will prepay or "call" their bonds before their maturity dates. In such event, the proceeds could be reinvested by the Fund in bonds with the new, lower interest rates, resulting in a possible decline in the Fund's income and distributions to shareholders. Selection Risk - The Fund also is subject to selection risk, which is the risk that the investments the Fund's adviser selects will underperform markets or other mutual funds with similar investment objectives and strategies. Liquidity Risk - The Fund may invest in restricted or illiquid securities. Difficulty in selling a security may result in a loss to the Fund or additional costs. In addition, because the market for lower rated debt securities may be thinner and less active than for higher rated securities, there may be market price volatility for the Fund's lower rated debt securities and limited liquidity in the resale market. Risks Related to Preferred Stock and Convertible Investments - Preferred stocks may provide a higher dividend rate than the interest yield on debt securities of the same issuer, but are subject to greater risk of fluctuation in market value and greater risk of non-receipt of income. Preferred stocks are in many ways like perpetual debt securities, providing a stream of income but without a stated maturity date. Because they often lack a fixed maturity or redemption date, preferred stocks are likely to fluctuate substantially in price when interest rates change. The value of convertible preferred stock and debt securities convertible into common stock generally will be affected by its stated dividend rate or interest rate, as applicable, and the value of the underlying common stock. As a result of the conversion feature, the dividend rate or interest rate on convertible preferred stock or convertible debt securities generally is less than would be the case if the security were not convertible. Therefore, the value of convertible preferred stock and convertible debt securities will be affected by the factors that affect both equity securities (such as stock market movements) and debt securities (such as interest rates). Some convertible securities might require the Fund to sell the securities back to the issuer or a third party at a time that is disadvantageous to the Fund. Stock Market Risk - To the extent the Fund's investments include stocks of publicly traded entities, there is a possibility that the value of the Fund's investments will decrease because of general declines in the stock market or due to specific factors which may adversely affect the value of a specific investment. Since there are risks inherent in all investments in securities, there is no assurance that the Fund's objectives will be achieved. For further information on the Fund's principal investment strategies and the risks of investing in the Fund, see "Investment Objectives, Principal Investment Strategies and Risks." Performance The bar chart and table shown below provide some indication of the risks of investing in the Fund. They show the variability of the Fund's total return for the last ten calendar years and how the Fund's historical performance compares with a broad measure of market performance. -2- Class I BAR CHART PLOT POINTS 13.13% 0.47% (0.07)% (12.13)% 8.76% (10.13)% 22.75% 9.65% 1.38% 9.26% For the ten calendar year periods shown in the above bar chart, the highest quarterly return was 8.64% (for the quarter ended June 30, 2003) and the lowest quarterly return was (10.61)% (for the quarter ended September 30, 2002). This next table shows how the Fund's average annual total returns for the one, five and ten year periods ending on December 31, 2006 (the Fund's most recently completed calendar year), compared to the returns of the Merrill Lynch U.S. High Yield Master II Constrained Index and the Merrill Lynch U.S. High Yield Master II Index. The table also shows the Fund's average annual total returns after taxes on distributions and the redemption of all of your Fund shares.
